 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 ROBERT J. ARTUZ
   Special Assistant U.S. Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:20-MJ-0174-KJN
12                                Plaintiff,             STIPULATION FOR EXTENSION OF TIME FOR
                                                         PRELIMINARY HEARING PURSUANT TO RULE
13                          v.                           5.1(D) AND EXCLUSION OF TIME AND
                                                         [PROPOSED] FINDINGS AND ORDER
14   RICHARD BELDON WATERS III,
                                                         DATE: July 16, 2021
15                                Defendant.             TIME: 2:00 p.m.
                                                         COURT: Hon. Carolyn K. Delaney
16

17          Plaintiff United States of America, by and through its attorney of record, Special Assistant U.S.

18 Attorney ROBERT J. ARTUZ, and Defendant RICHARD BELDON WATERS III, both individually

19 and by and through his counsel of record, JENNIFER MOUZIS, hereby stipulate as follows:

20          1.      The Complaint in this case was filed on November 6, 2020, charging Waters with one

21 count of conspiracy to commit offenses against the United States, in violation of 18 U.S.C. § 371.

22 Waters first appeared before a judicial officer of the Northern District of California on or about

23 December 17, 2020, and was detained. He then first appeared in this district on April 13, 2021, where

24 the Complaint is pending. The Court set a preliminary hearing date of April 27, 2021. ECF 21. By

25 stipulation and Court order, the preliminary hearing date was continued to May 28, 2021, and again to

26 July 16, 2021.

27          By this stipulation, the parties jointly move for a third extension of time of the preliminary

28 hearing date to August 20, 2021, at 2:00 p.m., before the duty Magistrate Judge, pursuant to Rule 5.1(d)

      STIPULATION                                         1
 1 of the Federal Rules of Criminal Procedure. The parties stipulate that the delay is required to allow the

 2 defense reasonable time for preparation, and for the government’s collection and production of

 3 discovery and continuing investigation of the case. For example, the government has produced

 4 discovery relevant to this case, including over 1,000 pages of law enforcement reports, bank records,

 5 photographs, and criminal histories. The government has also produced multiple gigabytes of documents

 6 from at least two data extractions of the defendant and his co-defendant’s smartphones, which are also

 7 available to defense counsel for inspection. Defense counsel needs time to review and consider all the

 8 evidence and to conduct further investigation. The parties further agree that the interests of justice

 9 served by granting this continuance outweigh the best interests of the public and the defendant in a

10 speedy trial. 18 U.S.C. § 3161(h)(7)(A).

11          2.      The parties agree that good cause exists for the extension of time, and that the extension

12 of time would not adversely affect the public interest in the prompt disposition of criminal cases.

13 Therefore, the parties request that the time between July 16, 2021, and August 20, 2021, be excluded

14 pursuant to 18 U.S.C. § 3161(h)(7)(B)(iv), Local Code T-4.

15          IT IS SO STIPULATED.

16
      Dated: July 14, 2021                                   PHILLIP A. TALBERT
17                                                           Acting United States Attorney
18
                                                             /s/ ROBERT J. ARTUZ
19                                                           ROBERT J. ARTUZ
                                                             Special Assistant U.S. Attorney
20

21
      Dated: July 14, 2021                                   /s/ Jennifer Mouzis
22                                                           JENNIFER MOUZIS
23                                                           Counsel for Defendant
                                                             RICHARD BELDON WATERS III
24

25

26

27

28

      STIPULATION                                        2
 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 ROBERT J. ARTUZ
   Special Assistant U.S. Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                      EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 2:20-MJ-0174-KJN
12                                 Plaintiff,             FINDINGS AND ORDER EXTENDING TIME FOR
                                                          PRELIMINARY HEARING PURSUANT TO RULE
13                           v.                           5.1(d) AND EXCLUDING TIME
14   RICHARD BELDON WATERS III,                           DATE: July 16, 2021
                                                          TIME: 2:00 p.m.
15                                                        COURT: Hon. Carolyn K. Delaney
                                  Defendant.
16

17
            The Court has read and considered the Stipulation for Extension of Time for Preliminary Hearing
18
     Pursuant to Rule 5.1(d) and Exclusion of Time, filed by the parties in this matter on July 14, 2021. The
19
     Court hereby finds that the Stipulation, which this Court incorporates by reference into this Order,
20
     demonstrates good cause for an extension of time for the preliminary hearing date pursuant to Rule
21
     5.1(d) of the Federal Rules of Criminal Procedure.
22
            Furthermore, for the reasons set forth in the parties’ stipulation, the Court finds that the interests
23
     of justice served by granting this continuance outweigh the best interests of the public and the defendant
24
     in a speedy trial. 18 U.S.C. § 3161(h)(7)(A). The Court further finds that the extension of time would
25
     not adversely affect the public interest in the prompt disposition of criminal cases.
26
            THEREFORE, FOR GOOD CAUSE SHOWN:
27
            1.      The date of the preliminary hearing is extended to August 20, 2021, at 2:00 p.m.
28

      [PROPOSED] FINDINGS AND ORDER                        1
 1         2.      The time between July 16, 2021, and August 20, 2021, shall be excluded from calculation

 2 pursuant to 18 U.S.C. § 3161(h)(7)(A).

 3         3.      Defendants shall appear at that date and time before the Magistrate Judge on duty.

 4

 5         IT IS SO ORDERED.

 6 Dated: July 14, 2021
                                                    _____________________________________
 7
                                                    CAROLYN K. DELANEY
 8                                                  UNITED STATES MAGISTRATE JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

      [PROPOSED] FINDINGS AND ORDER                    2
